NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Corless on January 25, 2022.
The application has been amended as follows: 
Amend claim 28, line 1 as follows and ALLOW: “A method for treating chemotherapy-induced thrombocytopenia, comprising administering to”
ALLOW claims 32-48.
Reasons for Allowance
The claimed invention is drawn to a method of treating chemotherapy-induced thrombocytopenia comprising administering a compound of Formula 2 (aka PLAG) to a patient in need thereof.  G-CSF is known for the treatment of chemotherapy-induced thrombocytopenia.  The closest prior art is considered to be Jhon et al (WO 1999/26640; of record) which indicate that PLAG offers certain advantages over G-CSF including reduction of certain side effects and reduced cost.  As such, it would have been obvious to administer PLAG for chemotherapy-induced conditions including chemotherapy-induced thrombocytopenia as opposed to G-CSF.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611